DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are acceptable.

Claim Rejections - 35 U.S.C. § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 10-11, 13-14, and 16-20 are rejected under 35 U.S.C. 103 as obvious over U.S. Patent Application Publication No. 2010/0320042 to Giering et al., in view of U.S. Patent Application Publication No. 2019/0331180 to Chelaidite.
Claim 1: Giering discloses a ball screw drive 38/38a, 44/44a, 42a (FIG. 12 and FIGS. 19-20), comprising:
a spindle 38/38a/162a of the ball screw drive, wherein the spindle 38/38a/162a includes a torque input portion 38/160a and a body portion 162a having a ball-screw drive inner raceway 45/45a, wherein the body portion 162a and torque input portion 38/160a are connected by a support bearing portion (see annotated FIG. 20 below) of the spindle 38a that includes a support-bearing inner raceway (see annotated FIG. 20 below) grooved into a surface of the 
an outer ring 156a including a support-bearing outer raceway (see annotated FIG. 19 below) and forming a channel with the support-bearing inner raceway of the spindle 38a; and
one or more support-bearing rolling elements 61a arranged in the channel to contact the support-bearing inner raceway grooved into the surface the spindle 38a, wherein the one or more support-bearing rolling elements directly contact the spindle.
The FIG. 19 embodiment includes a torque input portion 38a which is screwed to the body portion 162a.  Thus, as characterized above and below, the one or more support-bearing rolling elements 61a directly contact the portions constituting the support bearing portion and support-bearing inner raceway, which are integrally formed with the torque input portion 160a.  However, the Office also notes that the embodiment shown in FIG. 12 illustrates a torque input portion 38 which is integrally formed with portions similar to the portions characterized above with regards to FIG. 19 as the “support bearing portion” and “support-bearing inner raceway” and integrally formed with the portion which is similar to the portion characterized above with regards to FIG. 19 as the “body portion.”  For this reason, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to integrally form the torque input portion 38/160a and a body portion 162a shown in FIG. 19, in order to reduce parts, simplify assembly, and reduce relative rotational movement between the respective elements.

Giering, as modified above, does not disclose wherein the support-bearing inner raceway is not perpendicular to an axial direction of the spindle.
Chelaidite teaches a similar ball screw drive in which a support-bearing inner raceway is not perpendicular to an axial direction of the spindle 5 (see FIG. 4).  Those having ordinary skill in the art at the time of filing would appreciate that the tapered surface would center the collar 26 around the spindle 5.
Based on the Chelaidite teaching, it would have been obvious to those having ordinary skill in the art at the time of filing to modify the ball screw drive disclosed by Giering such that the support-bearing inner raceway of Giering is not perpendicular to an axial direction of the spindle, in order to increase thrust forces and further facilitate centering of the outer ring around the spindle.
Claim 2: Giering, as modified above by Chelaidite, discloses the ball screw drive of claim 1, wherein the one or more support-bearing rolling elements 61a are arranged in the channel and configured to contact the outer ring support-bearing outer raceway.
Claim 3: Giering, as modified above by Chelaidite, discloses the ball screw drive of claim 1, wherein the support bearing portion extends radially outward toward the body portion 162a (see FIG. 20).
Claim 4: Giering, as modified above by Chelaidite, discloses the ball screw drive of claim 1, wherein the ball screw drive includes a ball nut 44a that includes a ball-nut drive outer raceway (see FIG. 19), wherein the ball nut 44a is configured to move in a linear-direction along the spindle in response to torque being transferred onto (i.e., to) the torque input portion.

    PNG
    media_image1.png
    790
    1034
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    701
    826
    media_image2.png
    Greyscale

Claim 6: Giering, as modified above by Chelaidite, discloses the ball screw drive of claim 4, wherein ball-screw drive includes a ball-screw drive inner raceway that includes one or more ball-nut rolling elements 41a are smaller than the one or more support-bearing rolling elements 61a (see FIG. 19).
Claim 7: Giering, as modified above by Chelaidite, discloses the ball screw drive of claim 4, wherein the support-bearing inner raceway is configured so that one or more ball-nut rolling elements 42a are configured to not contact the one or more support-bearing rolling elements 61a during linear movement of the ball screw drive.
Claim 11: Giering discloses a spindle 38/38a/162a of a ball screw drive 38/38a, 44/44a, 42a (FIGS. 12 and 19-20), comprising:
a body portion 162a of the spindle including a ball-screw drive inner raceway 45/45a configured to form a ball-screw channel with a ball-screw drive outer raceway of a ball-nut 44a;
a torque input portion 38/160a configured to transfer torque, wherein the torque input portion is configured to receive torque from a vehicle actuation system and cause the spindle to rotate upon torque being transferred onto the torque input portion; and
a support bearing portion (see annotated FIG. 20 above) between the body portion 162a and the torque input portion 38/160a, wherein the support bearing portion is a circumferential groove (shown at least in the cross-section of FIG. 20; see annotated FIG. 20 above) in a surface of the spindle 38/38a/162a and configured to accommodate a support-bearing rolling element 61a in contact with the spindle 38/38a/162a.
The FIG. 19 embodiment of Giering includes a torque input portion 38a which is screwed to the body portion 162a.  Thus, as characterized above in the rejection of Claims 1 and 11, the support-bearing rolling element 61a of Giering directly contact the portions constituting the indirectly contact (i.e., are coupled to) the spindle.  
The Office also notes that the embodiment shown in FIG. 12 illustrates a torque input portion 38 which is integrally formed with portions similar to the portions characterized above with regards to FIG. 19 as the “support bearing portion” and “support-bearing inner raceway” and integrally formed with the portion which is similar to the portion characterized above with regards to FIG. 19 as the “body portion.”  Thus, for at least the reasons described above, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to integrally form the torque input portion 38/160a and a body portion 162a shown in FIG. 19, in order to reduce parts, simplify assembly, and reduce relative rotational movement between the respective elements.  Accordingly, the support bearing portion disclosed by Giering is configured to accommodate a support-bearing rolling element in contact (i.e., direct contact) with the spindle.
Giering, as modified above, does not disclose wherein the support bearing portion is not perpendicular to an axial direction of the spindle.
Chelaidite teaches a similar ball screw drive in which a support bearing portion is not perpendicular to an axial direction of the spindle 5 (see FIG. 4).  Those having ordinary skill in the art at the time of filing would appreciate that the tapered surface would center the collar 26 around the spindle 5.
Based on the Chelaidite teaching, it would have been obvious to those having ordinary skill in the art at the time of filing to modify the ball screw drive disclosed by Giering such that the support bearing portion of Giering is not perpendicular to an axial direction of the spindle, in order to increase thrust forces and further facilitate centering of the outer ring around the spindle.
Claim 13: Giering, as modified above, discloses the spindle of claim 11, wherein the body portion 162a has a larger diameter than the torque input portion 160a of the spindle 38a (see FIG. 19).
Claim 14: Giering discloses a ball screw drive 38/38a, 44/44a, 42a (FIGS. 12 and 19-20), comprising:
a support bearing 61a including an outer ring 156a (see also footnote 1 above) that includes a support-bearing outer raceway, but not an inner ring;
one or more support-bearing rolling elements 61a; and
a spindle 38/38a/162a of the ball screw drive that includes:
a body portion 162a including a ball-screw drive inner raceway 45/45a; and
a torque input portion 38/160a configured to transfer torque from a vehicle actuation system,1 wherein the torque input portion is configured to receive torque from a vehicle actuation system and cause the spindle to rotate upon torque being transferred onto (i.e. to) the torque input portion; and
a support bearing portion (see annotated FIG. 20 above) of the spindle 38/38a/162a that is between and connects the body portion 162a and torque input portion 38/160a, wherein the support bearing portion includes a support-bearing inner raceway (see annotated FIG. 20 above) with a circumferential groove (shown at least in the cross-section of FIG. 20; see channel with the outer ring 156a to accommodate the one or more support-bearing rolling elements 61a;
wherein the support bearing is configured to move along the torque input portion and the support bearing portion when torque is applied (this limitation is understood to mean that at least some component(s) of the support bearing, such as the support-bearing rolling elements, move along or around the torque input portion and the support bearing portion when torque is applied, and the Office submits that at least the support-bearing rolling elements perform this function).
The FIG. 19 embodiment of Giering includes a torque input portion 38a which is screwed to the body portion 162a.  Thus, as characterized above in the rejection of Claims 1, 11, and 14, the support-bearing rolling element 61a of Giering directly contact the portions constituting the support bearing portion and support-bearing inner raceway, which are integrally formed with the torque input portion 160a, and at least indirectly contact (i.e., are coupled to) the spindle.  
The Office also notes that the embodiment shown in FIG. 12 illustrates a torque input portion 38 which is integrally formed with portions similar to the portions characterized above with regards to FIG. 19 as the “support bearing portion” and “support-bearing inner raceway” and integrally formed with the portion which is similar to the portion characterized above with regards to FIG. 19 as the “body portion.”  Thus, for at least the reasons described above, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to integrally form the torque input portion 38/160a and a body portion 162a shown in FIG. 19, in order to reduce parts, simplify assembly, and reduce relative rotational movement between the respective elements.  Accordingly, the one or more support-bearing rolling elements 
Giering, as modified above, does not disclose wherein the support-bearing inner raceway is not perpendicular to an axial direction of the spindle.
Chelaidite teaches a similar ball screw drive in which a support bearing portion is not perpendicular to an axial direction of the spindle 5 (see FIG. 4).  Those having ordinary skill in the art at the time of filing would appreciate that the tapered surface would center the collar 26 around the spindle 5.
Based on the Chelaidite teaching, it would have been obvious to those having ordinary skill in the art at the time of filing to modify the ball screw drive disclosed by Giering such that the support bearing portion of Giering is not perpendicular to an axial direction of the spindle, in order to increase thrust forces and further facilitate centering of the outer ring around the spindle.
Claim 16: Giering, as modified above by Chelaidite, discloses the ball screw drive of claim 14, wherein the vehicle actuation system is a parking brake actuation system (see footnote 2 above; the “vehicle actuation system” is not positively recited, and the “torque input portion” of Claim 14 is configured to transfer torque from such a system).
Claim 17: Giering, as modified above by Chelaidite, discloses the ball screw drive of claim 14, wherein the vehicle actuation system is a brake boosting actuation system (see footnote 2 above; the “vehicle actuation system” is not positively recited, and the “torque input portion” of Claim 14 is configured to transfer torque from such a system).
Claim 19: Giering, as modified above by Chelaidite, discloses the ball screw drive of claim 14, wherein the ball screw drive includes a ball nut 44a accommodated along the body portion 162a and includes a ball-screw drive outer raceway that forms a channel with the ball-screw 
Claim 20: Giering, as modified above by Chelaidite, discloses the ball screw drive of claim 19, wherein the outer ring 156a and the ball nut 44a are arranged so as to not contact each other.
Claims 9, 12, and 15: Giering does not disclose the limitation recited in Claims 9, 12, and 15, wherein the support-bearing outer raceway and inner raceway each include curved profiles mirrored to one another (Claim 9, italics used for emphasis), or wherein the groove (Claim 12)/support-bearing inner raceway (Claim 15) includes a curved profile (italics used for emphasis).
Whereas Giering teaches a support bearing 61a which includes cylindrical rolling members, Chelaidite teaches a support bearing 25 (see FIG. 4) which includes ball bearings.
It would have been obvious to those having ordinary skill in the art at the time of filing to modify the ball screw drive and/or spindle disclosed by Giering, as modified above by Chelaidite, by replacing more expensive cylindrical rolling members comprising support bearing 61a with ball bearing rolling members, in order to save costs or as an obvious design choice.  As modified, the support-bearing outer raceway and inner raceway would each include curved profiles mirrored to one another (Claim 9), the groove would include a curved profile (Claim 12), and the support-bearing inner raceway would include a curved profile (Claim 15), as shown in FIG. 4 of Chelaidite.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of U.S. Patent Application Publication No. 2010/0320042 to Giering et al. and U.S. Patent Application Publication No. 2019/0331180 to Chelaidite, as applied to Claims 1 and 14 above, respectively, further in view of U.S. Patent No. 5,027,667 to Weyer.
Claim 8: Giering, as modified above by Chelaidite, discloses the ball screw drive of claim 1, but does not disclose wherein the ball-screw drive inner raceway ends at the support-bearing inner raceway.

It would have been obvious to those having ordinary skill in the art at the time of filing to modify the ball screw drive disclosed by Giering, as modified above by Chelaidite, by replacing the thrust bearing 61 with a thrust bearing similar to the one shown in the FIG. 2 embodiment of Weyer, because this modification would result in material and weight savings by eliminating the flange that the thrust bearing 61 bears on.

Response to Arguments
Applicant's arguments filed on 01/15/2021 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDELL J KRUG whose telephone number is (313)446-6577.  The examiner can normally be reached on Mon-Fri: 9:00-14:30 AZ time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDELL J KRUG/Primary Examiner, Art Unit 3658                                                                                                                                                                                            



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The italicized language above is considered intended use. See MPEP 2114. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
        
        The “vehicle actuation system” is not positively recited.  However, Giering does disclose that the torque input portion is configured to transfer torque from a vehicle actuation system wherein the vehicle actuation system is a brake boosting actuation system.